Citation Nr: 0534951	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to a compensable initial evaluation for 
hearing loss of the left ear, effective from November 22, 
2000.

3.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus, effective from November 22, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran service connection and a noncompensable 
evaluation for hearing loss of the left ear (effective from 
November 22, 2000), service connection and a 10 percent 
evaluation for tinnitus (effective from November 22, 2000), 
and denied his claim of entitlement to service connection for 
hearing loss of the right ear.

With regard to the claim of entitlement to an initial 
evaluation greater than 10 percent for tinnitus (effective 
from November 22, 2000), the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005) 
(hereinafter Smith), that reversed a decision of the Board 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs (Secretary) has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  Therefore, the claim 
of entitlement to an initial evaluation greater than 10 
percent for tinnitus, effective from November 22, 2000, will 
be held in abeyance pending the resolution of the 
aforementioned matter and the lifting of the Secretary's 
stay.


FINDINGS OF FACT

1.  High frequency sensorineural hearing loss of the right 
ear did not have its onset during the veteran's period of 
active duty.

2.  For the period from November 22, 2000 to the present, the 
service-connected hearing loss of the left ear was manifested 
by no more than auditory acuity level V.


CONCLUSIONS OF LAW

1.  High frequency sensorineural hearing loss of the right 
ear was not incurred during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  The criteria for a compensable initial evaluation for 
hearing loss of the left ear for the period from November 22, 
2000, to the present have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in July 2002, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit all such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records have been obtained and associated 
with the evidence.  Additionally, he has been provided with 
VA audiological examinations which address the state of his 
hearing impairment as it pertains to his left ear during the 
time period on appeal, and a medical nexus opinion addressing 
the issue of service connection for hearing loss of the right 
ear has been obtained and associated with the evidence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Hearing loss of the right ear.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or  4000 Hertz are 
26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

The veteran's service medical records show normal, unimpaired 
hearing of his right ear on pre-enlistment examination in 
January 1966.  

The veteran served as a jet engine mechanic during active 
duty in the United States Air Force.  Periodic hearing tests 
conducted throughout active duty showed normal hearing acuity 
in his right ear.   

Audiological evaluation conducted at separation examination 
in January 1970 shows no impaired hearing in the veteran's 
right ear.  His pure tone thresholds in his right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
20

Post-service audiological examinations indicate that the 
veteran had bilateral hearing loss on private testing in 
November 2000.  

A VA audiological evaluation conducted in July 2001 diagnosed 
bilateral high frequency sensorineural hearing loss.  In 
commentary accompanying the examination report, the 
audiologist stated that "(t)his hearing loss is more likely 
than not service connected, relative to the acoustics, 
experienced in 1969."  However, this was in reference to a 
service medical report dated in September 1969 that noted the 
presence of high frequency hearing loss in only the veteran's 
left ear.  

Subsequent audiological examinations conducted by VA in 
January 2002 and August 2002 show findings consistent with 
bilateral high frequency sensorineural hearing loss.  

At an RO hearing conducted in May 2003, the veteran 
testified, in pertinent part, that during active duty he was 
exposed to jet engine noise while serving as a jet engine 
mechanic in the United States Air Force.  Although he used 
hearing protectors in service, he attributed his bilateral 
hearing loss to a specific incident of exposure to acoustic 
trauma in which he was standing near the pressure bleed valve 
of an operating jet engine.  According to his testimony, a 
very loud jet of high-pressure air came from this valve and 
hit him with such force that it blew his hearing protectors 
off and knocked him to the ground.  The veteran believed that 
this incident precipitated his present bilateral hearing 
loss.

On VA audiological examination in July 2003, the veteran's 
relevant medical history was reviewed and his hearing was 
tested.  The findings obtained demonstrated that he had mild 
to moderately severe bilateral sensorineural hearing loss 
that met the criteria for impaired hearing as prescribed in 
38 C.F.R. § 3.385.  In the commentary portion of the 
examination report, the audiologist expressed the following 
opinion:

"We have been asked (if the veteran's)He 
 Current hearing loss in the right ear (is) 
etiologically related to . . . military service.  

We do not think that his present hearing levels 
can be attributed etiologically to the accident 
that he had in the military.  The rationale for 
this is as follows; we have four hearing tests 
from 1966 - 1970 showing (completely) normal 
hearing for the right ear, thus he (exited) the 
military with normal hearing in his right ear.

His hearing dropped steadily and his test of 
November 2000 showed a mild to moderately severe 
loss in his right ear, which has gotten a little 
bit worse in the lower frequencies of 1000 and 
2000 Hertz over the past three years.  (T)he 
etiological causality cannot be ascribed due to 
the fact that he had normal hearing in (the 
right) ear when he left the military."

The Board has considered the facts of the case and finds that 
a grant of service connection for hearing loss of the right 
ear is not supported by the objective medical evidence.  The 
veteran's hearing acuity in his right ear was normal 
throughout military service.  Although an opinion expressed 
on VA audiological examination in July 2001 appeared to show 
a link between his bilateral hearing loss with service, a 
closer analysis of the evidence shows that the opinion made 
specific reference to a 1969 incident which notes the onset 
of high frequency hearing loss affecting only his left ear.  
The subsequent nexus opinion obtained in July 2003 stated 
with specific detail that there was no relationship between 
the veteran's present hearing loss as it pertained to his 
right ear and his period of military service.  As the weight 
of the evidence is not in support of the veteran's claim, his 
appeal in this regard must be denied.  



Compensable initial evaluation for hearing loss of the left 
ear, 
effective from November 22, 2000.

The veteran filed his original claim for VA compensation for 
hearing loss of the left ear on November 22, 2000.  By rating 
decision of October 2001, he was granted service connection 
and a noncompensable evaluation for this disability, 
effective from the date of claim.  The veteran appealed this 
determination and contends that his left ear hearing loss is 
compensably disabling.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected unilateral hearing 
loss for separate periods of time, from November 22, 2000, to 
the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear will be assigned an auditory 
acuity level I.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. § 4.85, 
Diagnostic Code 6100. 

The assignment of a disability rating for hearing loss is 
derived by a mechanical application of the rating schedule to 
the specific numeric designations assigned after audiology 
testing is completed.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

For the period at issue, VA audiological tests show the 
following results:

On audiological evaluation conducted on July 13, 2001, the 
veteran's pure tone thresholds, in decibels, as they pertain 
to his left ear, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
25
25
40
70
70
51.25

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear.  These findings equates to an 
auditory acuity level IV for the left ear.  Applying this to 
Table VII of 38 C.F.R. § 4.85, with the nonservice-connected 
right ear at auditory acuity level I, the veteran has not met 
the criteria for a compensable evaluation.

On audiological evaluation conducted on January 22, 2002, the 
veteran's pure tone thresholds, in decibels, as they pertain 
to his left ear, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
20
25
50
65
80
60

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  These findings equates to an 
auditory acuity level IV for the left ear.  Applying this to 
Table VII of 38 C.F.R. § 4.85, with the nonservice-connected 
right ear at auditory acuity level I, the veteran has not met 
the criteria for a compensable evaluation.

On audiological evaluation conducted on August 30, 2002, the 
veteran's pure tone thresholds, in decibels, as they pertain 
to his left ear, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
40
50
50
70
70
60

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  These findings equates to an 
auditory acuity level II for the left ear.  Applying this to 
Table VII of 38 C.F.R. § 4.85, with the nonservice-connected 
right ear at auditory acuity level I, the veteran has not met 
the criteria for a compensable evaluation.


On audiological evaluation conducted on July 16, 2003, the 
veteran's pure tone thresholds, in decibels, as they pertain 
to his left ear, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
30
35
60
70
80
61.25

Speech audiometry revealed speech recognition ability of 72 
percent in the left ear.  These findings equates to an 
auditory acuity level V for the left ear.  Applying this to 
Table VII of 38 C.F.R. § 4.85, with the nonservice-connected 
right ear at auditory acuity level I, the veteran has not met 
the criteria for a compensable evaluation.

In view of the foregoing analysis, the veteran has not met 
the criteria for a compensable evaluation for his service-
connected hearing loss of his left ear at any time between 
November 22, 2000 to the present.  His appeal in this regard 
is therefore denied.


ORDER

Service connection for hearing loss of the right ear is 
denied.

A compensable initial evaluation for hearing loss of the left 
ear, effective from November 22, 2000, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


